Exhibit 10.20

 

 

 

[gptwcdeipiyh000001.jpg]

UNIFIRST CORPORATION

STOCK APPRECIATION RIGHT GRANTED

UNDER THE UNIFIRST CORPORATION

2010 STOCK OPTION and INCENTIVE PLAN

Name of Grantee:

No. of Shares Subject to Stock Appreciation Right:

Exercise Price per Share: $

Grant Date:  

Expiration Date:  

 

 

Pursuant to the UniFirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), UniFirst Corporation (the
“Company”) hereby grants to the Grantee named above, during the period
commencing on the Grant Date and ending on the Expiration Date, a Stock
Appreciation Right (the “Stock Appreciation Right”) with respect to the number
of shares of Common Stock, par value $0.10 per share (the “Stock”) of the
Company specified above at the Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock
Appreciation Right entitles the Grantee to the right to receive from the Company
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the Exercise Price multiplied by the
number of shares of Stock with respect to which the Stock Appreciation Right
shall have been exercised, rounded down to the nearest whole share.  

1.  Vesting Schedule.  No portion of this Stock Appreciation Right may be
exercised until such portion shall have become vested and exercisable.  Except
as set forth below, and subject to the discretion of the Administrator (as
defined in Section 2 of the Plan) to accelerate the exercisability schedule
hereunder, this Stock Appreciation Right shall be exercisable with respect to
the following number of shares of Stock subject to this Stock Appreciation Right
as follows:  [[60] percent of the shares of Stock subject to this Stock
Appreciation Right shall be vested and exercisable on the [third] anniversary of
the Grant Date, [20] percent of the shares of Stock subject to this Stock
Appreciation Right shall be vested and exercisable on the [fourth] anniversary
of the Grant Date and [20] percent of the shares of Stock subject to this Stock
Appreciation Right shall be vested and exercisable on the [fifth] anniversary of
the Grant Date], in each case subject to the Grantee’s continued employment with
the Company or a Subsidiary through such date.  Once exercisable, this Stock
Appreciation Right shall continue to be exercisable at any time or times prior
to the close of business on the Expiration Date, subject to the provisions
hereof and of the Plan.

2.  Manner of Exercise.  

(a)  The Grantee may exercise this Stock Appreciation Right by giving written
notice of exercise to the Company specifying the number of shares of Stock
underlying this Stock Appreciation Right to be exercised.  The Grantee shall
thereupon be entitled to receive, subject to Section 6 hereof, the largest whole
number of shares of Stock with a value closest to, but not in excess of, the
product of (i) the Fair Market Value of a share of Stock on the date of exercise
less the Exercise Price per share, multiplied by (ii) the number of shares of
Stock underlying the Stock Appreciation Right that is being exercised.

The transfer to the Grantee on the records of the Company or of the transfer
agent of such Shares of Stock will be contingent upon (i) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (ii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock pursuant to the exercise of Stock Appreciation Rights
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations.

(b)  The shares of Stock issued upon exercise of this Stock Appreciation Right
shall be transferred to the Grantee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Grantee.  The Grantee shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Stock to be issued upon
exercise of to this Stock Appreciation Right unless and until this Stock
Appreciation Right shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Grantee,
and the Grantee’s name shall have been entered as the stockholder of record on
the books of the Company.  Thereupon, the Grantee shall have full voting,
dividend and other ownership rights with respect to the shares of Stock so
issued.

 

ACTIVE/105244773.5

--------------------------------------------------------------------------------

 

 

[gptwcdeipiyh000002.jpg]

 

(c)  The minimum number of shares with respect to which this Stock Appreciation
Right may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which this Stock Appreciation Right is being exercised is
the total number of shares subject to exercise under this Stock Appreciation
Right at the time.

(d)  Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Appreciation Right shall be exercisable after the Expiration Date
hereof.

3.  Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary is terminated, the period within which to exercise the Stock
Appreciation Right may be subject to earlier termination as set forth below.

(a)  Termination Due to Death.  If the Grantee’s employment terminates by reason
of the Grantee’s death, this Stock Appreciation Right shall become fully vested
and exercisable as of the date of death, whether or not this Stock Appreciation
Right or any portion hereof was otherwise vested and exercisable at the date of
death.  To the extent that this Stock Appreciation Right is or becomes vested
and exercisable as of the date of death, this Stock Appreciation Right may
thereafter be exercised by the Grantee’s legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier.  

(b)  Termination Due to Disability.  If the Grantee’s employment terminates by
reason of the Grantee’s Disability (as determined by the Administrator), this
Stock Appreciation Right shall continue to vest pursuant to the vesting schedule
set forth in Section 1 hereof.

(c)  Termination Due to Normal Retirement on or after Normal Retirement
Date.  In connection with the Grantee’s retirement on or after the Grantee’s
Normal Retirement Date, this Stock Appreciation Right shall be deemed to be
fully vested and exercisable as of the date of such retirement and shall
continue to be exercisable until the Expiration Date.

(d)  Termination for Cause.  If the Grantee’s employment terminates for Cause,
any portion of this Stock Appreciation Right outstanding on such date shall
terminate immediately and be of no further force and effect.

(e)  Termination in connection with a Sale Event.  If the Grantee’s employment
is terminated (i) by the Company for any reason other than for Cause, death,
disability or retirement or (ii) by the Grantee for Good Reason (as defined in
the UniFirst Corporation Executive Employment Plan (the “Employment Plan”)), and
such termination occurs during a Change in Control (as defined in the Employment
Plan), this Stock Appreciation Right, subject to the satisfaction of the
Grantee’s Release Requirement (as defined in Employment Plan), shall become
fully vested and exercisable as of the date of termination, whether or not this
Stock Appreciation Right or any portion hereof is otherwise vested and
exercisable at such time.

(f)  Other Termination.  If the Grantee’s employment terminates for any reason
other than the Grantee’s death, Disability, for Cause, the Grantee’s Normal
Retirement on or after Normal Retirement Date or a termination meeting the
requirements for acceleration in Section 3(e) above, each pursuant to the terms
above, and unless otherwise determined by the Administrator, any portion of this
Stock Appreciation Right outstanding on such date may be exercised, to the
extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier.  Any portion
of this Stock Appreciation Right that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

For the avoidance of doubt, this Stock Appreciation Right shall not become
vested and exercisable upon the occurrence of a Sale Event in the absence of a
termination of the Grantee’s employment during a Change in Control Period (as
defined in the Employment Plan) as required pursuant to Section 3(e)
hereof.  The Administrator’s determination of the reason for termination of the
Grantee’s employment shall be conclusive and binding on the Grantee and his or
her representatives or legatees.

4.  Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Stock Appreciation Right shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms herein shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

5.  Transferability.  This Stock Appreciation Right is personal to the Grantee,
is non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Appreciation Right is exercisable, during the Grantee’s lifetime, only by
the Grantee, and thereafter, only by the Grantee’s legal representative or
legatee.

 

ACTIVE/105244773.5

2

 

 

--------------------------------------------------------------------------------

 

 

[gptwcdeipiyh000002.jpg]

 

6.  Tax Withholding. The Grantee shall, not later than the date as of which the
exercise of this Stock Appreciation Right becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.

7.  No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Stock Appreciation
Right to continue the Grantee in employment and neither the Plan nor this Stock
Appreciation Right shall interfere in any way with the right of the Company or
any Subsidiary to terminate the employment of the Grantee at any time.

8.  Integration.  This Stock Appreciation Right document constitutes the entire
agreement between the parties with respect to this Stock Appreciation Right and
supersedes all prior agreements and discussions between the parties concerning
such subject matter

9.  Data Privacy Consent.  In order to administer the Plan and this Stock
Appreciation Right and to implement or structure future equity grants, the
Company, its subsidiaries and affiliates and certain agents thereof (together,
the “Relevant Companies”) may process any and all personal or professional data,
including but not limited to Social Security or other identification number,
home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Stock
Appreciation Right (the “Relevant Information”).  By receiving this Stock
Appreciation Right, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

10.  Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

UNIFIRST CORPORATION

 

 

 

By:

 

/s/ Steven S. Sintros

 

 

STEVEN S. SINTROS

 

 

 

 

 

Title:  Chief Executive Officer

 

 

ACTIVE/105244773.5

3

 

 